Little, J.
1. Wo right of action accrues to a passenger upon a railway train for ejection therefrom, when it appears that, under a reasonable regulation of the company, the ticket which he offered as his right for transportation was.limited as to the time in which the carriage was to be performed, and such limit had expired. Central Railway Co. v. Lippman, 110 Ga. 665; Southern Railway Co. v. Watson, 110 Ga. 681.
2. One who takes passage upon a freight-train to a designated city is entitled to carriage thereon only to the point or place in such city or its suburbs at which the run of this train upon its usual and regular schedule is terminated, and can not. demand the right to be transported thereon to a station to which only passenger-trains of the company are carried for the discharge of passengers.
3. Applying the rules above announced to the facts of the present case, the verdict in the plaintiff’s favor was contrary to law, and ought to have' been set aside. Judgment reversed.

All concurring, except Fish, J., absent.

Action for damages. Before Judge Reagan. Monroe superior court. August term, 1899.
Dessau, Harris & Birch and CabanissSc Willingham, for plaintiff in error. Bateman & Gaines, O. H. B. Bloodworth, J. B.
Williamson, and Westmoreland Brothers, contra.